DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 10/20/2021. Claims 1, 8-13 and 16-21 are pending in the application. Claims 2-7 and 14-15 are cancelled. Claims 8-10, 13 and 17-21 are withdrawn from consideration.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the interlocking/transfer system as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not sufficiently describe the term “interlocking/transfer system”. The specification does not provide any details regarding what structures or features are included in the system. 
The specification does not sufficiently describe how the opening of the container is fixable with a transport holder. The specification does not describe any features or structures that allows the opening of the container to be fixable with a transport holder. The specification describes structures of the transport or the container opening) are fixable to the transport holder. 
The specification does not sufficiently describe how the opening of the container possesses mobility. The specification does not describe what is meant by the term “mobility”. It is not clear if the term means the opening physically moves, is removable, rotates, stretches or something else.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites the limitation “the container is is fixable”. It is assumed the claim should be “the container is fixable”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11-12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Subject matter that was not described in the specification in such a way as to convey possession of the claimed invention includes:
The specification does not sufficiently describe what the “interlocking/transfer system” is and what it consist of. The specification recites the “interlocking/transfer system” in the last paragraph of Pg. 3 into Pg. 4 and labels it, as structure 2 in the drawings but it does not give any further details regarding the system. The use of the term “system” implies that there is more than one structure that makes up this feature. The specification does not describe or show any structures that makes up the “interlocking/transfer system”, or what the system does. The structures labeled 2 appears to point to the neck structure of the container. It is not clear if the “transfer system” is simply the neck portion of the container to allow the articles to pass through the bottle or if there are, other structures included in the system.
The specification does not sufficiently describe how the opening of the container is fixable with a transport holder. It is unclear how the opening is fixable to a transport holder, whether it is formed of various shapes, has additional structures to connect to a transport holder, and is movable or something else.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the opening being provided with an interlocking/transfer system”. As stated above it is unclear how to interpret this limitation because the specification does not describe or show what is included in the “system” or what the “system” does. 
Claim 1 also recites the limitation “the container possesses pressurizability to excess pressures”, it is unclear how to interpret this limitation. It is not known what the excess pressures are and how the container reacts to the “excess pressure”. Does the container break or contain the excess pressures?
Claim 11 recites the limitation “the opening of the container is fixable with a transport holder. As stated above it is unclear how to interpret this limitation because 
Claim 12 recites the limitation “the opening of the container possesses mobility”. The specification does not sufficiently describe how the opening has mobility. It is not known if there are additional structures included to create mobility, material used to create mobility or something else.
 The particular features in question raise indefiniteness because they (and therefore the claims they are a part of) cannot be adequately interpreted.
Due to the numerous issues recited above, the prior art is applied to the claims below as best as can be interpreted.

Claim Rejections - 35 USC § 103
Claims 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over van den Berg (Proctor & Gamble) EP 0666222 A1, previously cited on Applicant’s IDS in view of Wolkonsky US 4,493,427.
With regards to claim 1, van den Berg discloses a container, comprising a preformed, flexible container with an opening for filling and emptying the container, the opening (at top of neck) being provided with an interlocking/transfer system (neck; 120) and wherein the container has a predefined spatial form wherein the form of which is changed by excess pressures due to its flexibility such that it may support excess pressure over a 
van den Berg discloses holding a variety of articles from food, household products, cleaners and others, therefore the container of van den Berg is capable of filling, handling, transporting, storing, transferring of small parts used as packaging components for pharmaceutical substances in the pharmaceutical industry.
van den Berg does not specifically disclose the container possesses sterilizability. However, van den Berg recites the container is formed of a High Density PolyEthylene material. Wolkonsky (Col 61-2:18 and 64-66) teaches that it is known in the art to have a container made of High Density PolyEthylene possess sterilizability. It also supports the statement made above, that such containers are capable of filling, handling, transporting, storing, and transferring of small parts used as packaging components for pharmaceutical substances in the pharmaceutical industry and possess pressurizability to excess pressures.
The inventions of van den Berg and Wolkonsky are both drawn to the field of containers that are capable of holding and transporting items. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the container in van den Berg by having the container possess sterilizability as taught by Wolkonsky for the purposes of allowing the container to be capable of being sterilized.

With regards to claim 11, it appears van den Berg discloses the opening of the container is fixable (threaded neck; 120) with a transport holder.

With regards to claim 12, it appears van den Berg discloses the opening (at top of neck) of the container possesses mobility.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over van den Berg (Proctor & Gamble) EP 0666222 A1, previously cited on Applicant’s IDS in view of Wolkonsky US 4,493,427 and further in view of Hollman et al. US 2012/0229881 A1, previously cited.
With regards to claim 16, van den Berg in view of Wolkonsky discloses the claimed invention as stated above but it does not specifically disclose the container is equipped with a piezochrome cell in order to be able to check the integrity based on the color.
However, Hollman teaches that it was known in the art to have a container  equipped with a piezochrome cell in order to be able to check the integrity based on the color. (Para. 0009 and 0029-0030)
.

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
The Applicant argues support for the amended claim 11 is found in excerpts cited from the specification. The cited portions of the specification does describe the transport holder, however it does not describe what (structures) on the container opening causes the container opening to be fixable with a transport holder.
The Applicant argues the drawing objection recited in the previous office action with regards to the drawings not showing the features of the claims, more specifically structure 2 (interlocking/transfer system). The Applicant references an excerpt from the specification (Page 3, line 30 to Page 4 line 6), however the excerpt cited, does not describe anything regarding the structures or elements that make up the interlocking/transfer system. The excerpt mentions a flap, however it is not known where a flap would be positioned on the container, whether it is on the top of the container, in the neck portion of the container or something else, since it is not shown in the drawings or further detailed in the written specification.

The Applicant argues the reference Bernard does not teach applying overpressures, the Examiner respectfully disagrees. The reference Bernard discloses throughout the specification how the container is flexible and reacts with regards to pressures applied to the container, for example with pg. 3 lines 46-53 and Pg. 4 lines 1-5 and also Figs. 1b and 3b. The claims do not specifically disclose or recite how much pressure is overpressure or excessive pressure or what happens when the pressures occur, other than being flexible.
The Applicant argues the reference Bernard does not disclose the container possess sterilizability and that it does not disclose the container is for small parts of the pharmaceutical industry. As the claims are currently presented, the container need only be capable of holding small parts of the pharmaceutical industry, since the small parts of the pharmaceutical industry are not positively claimed, and the container of Bernard is capable of holding small parts of the pharmaceutical industry. Additionally, Bernard discloses the container is formed of a High Density PolyEthylene material, Wolkonsky (Col 61-2:18 and 64-66) has been cited to teach that it is known in the art to have a container made of High Density PolyEthylene material possess sterilizability. It also supports the statement made above, that such containers are capable of filling, handling, transporting, storing, and transferring of small parts used as packaging .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736